Citation Nr: 1416393	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  13-06 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 2, with secondary dysfunction, incontinence, neuropathy of the right leg, fatigue, enlarged mammary glands, erectile dysfunction, and diabetic neuropathy, to include as associated with herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to May 1971, and from December 1974 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for diabetes mellitus, type 2, with secondary dysfunction, incontinence, neuropathy of the right leg, fatigue, enlarged mammary glands, erectile dysfunction, and diabetic neuropathy, to include as associated with herbicide exposure.  

In an August 2012 rating decision, the RO denied entitlement to service connection for ischemic heart disease.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had a presence in Vietnam during active duty.  A presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).

The record reflects that the Veteran had been diagnosed with ischemic heart disease and diabetes mellitus, type 2.  As such, the issue in this case is whether the evidence of record shows that the Veteran was present in Vietnam while on active duty.  

The Veteran has contended that he traveled to Tan San Nhut, Vietnam in 1967 to pick up pilot's belongings for processing.  In addition, the Veteran has indicated that his plane stopped over the Vietnam while on the way to Thailand, where he was stationed.  The Board notes that certain service personnel records are part of the claims file; however, these records appear to be incomplete, as the Veteran has submitted additional service personnel records that were in his possession.  It is unclear from the record what steps the RO has taken to obtain the Veteran's service personnel records.  

On remand, the RO should attempt to obtain the Veteran's complete service personnel records, to include travel details to Thailand.




Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and any other appropriate federal records repository, and request the Veteran's Official Military Personnel File (OMPF), including travel orders, basic and extended service personnel records, administrative remarks, evaluations and orders. Document the efforts to obtain these records, and provide the Veteran with notification of the steps that were taken.  If records cannot be obtained, a Formal Finding of Unavailability of Records Memorandum should be associated with the file consistent with 38 C.F.R. § 3.159(e) (1).

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


